Case: 4:18-cv-01294-RLW Doc. #: 83-2 Filed: 10/20/20 Page: 1 of 23 PageID #: 444




      __________________________________

                                 Erica Preiss
                            September 9, 2020
      __________________________________

              David Whitt v. City of St. Louis, et al.
Case: 4:18-cv-01294-RLW Doc. #: 83-2 Filed: 10/20/20 Page: 2 of 23 PageID #: 445



                          UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF MISSOURI

                                   EASTERN DIVISION



          DAVID WHITT,                       )
                                             )
                           Plaintiff,        )
                                             )
                  vs.                        ) No. 4:18-cv-1294
                                             )
          CITY OF ST. LOUIS, et al.,         )
                                             )
                           Defendants.       )



                        MULTI-PLATFORM VIDEO CONFERENCE

                             DEPOSITION OF ERICA PREISS



                          Taken on behalf of Plaintiff

                                  September 9, 2020


                              Kathy Heeb, CCR #1361




                   PohlmanUSA Court Reporting (877) 421-0099
Case: 4:18-cv-01294-RLW Doc. #: 83-2 Filed: 10/20/20 Page: 3 of 23 PageID #: 446
                                                                           Page 2


     1                       INDEX OF EXAMINATION

     2    QUESTIONS BY MR. MOBLEY. . . . . . . . . . . . .             4

     3

     4
                               INDEX OF EXHIBITS
     5
          NUMBER           DESCRIPTION                                PAGE
     6
          1                Notice of Deposition                          7
     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25



                         PohlmanUSA Court Reporting
                      (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 83-2 Filed: 10/20/20 Page: 4 of 23 PageID #: 447
                                                                          Page 3


     1                     UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
     2                            EASTERN DIVISION

     3
          DAVID WHITT,                       )
     4                                       )
                            Plaintiff,       )
     5                                       )
                  vs.                        ) No. 4:18-cv-1294
     6                                       )
          CITY OF ST. LOUIS, et al.,         )
     7                                       )
                            Defendants.      )
     8

     9
                     DEPOSITION OF ERICA PREISS, produced,
    10    sworn, and examined on behalf of Plaintiff, September
          9, 2020, commencing at 1:02 p.m. and concluding at
    11    1:28 p.m., via telephone, before Kathy Heeb, a
          Certified Shorthand Reporter for the State of
    12    Missouri.

    13                       APPEARANCES VIA TELEPHONE

    14    For Plaintiff:

    15              RODERICK AND SOLANGE MACARTHUR JUSTICE CENTER
                    BY: W. PATRICK MOBLEY, ESQ.
    16              3115 South Grand Boulevard, Suite 300
                    St. Louis, Missouri 63118
    17              (314) 254-8540

    18    For Defendant:

    19              JULIAN BUSH, CITY COUNSELOR
                    BY: ABBY DUNCAN, ESQ.
    20              City Hall, Room 314
                    St. Louis, Missouri 63103
    21              (314) 622-4694

    22

    23

    24

    25



                           PohlmanUSA Court Reporting
                        (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 83-2 Filed: 10/20/20 Page: 5 of 23 PageID #: 448
                           EXAMINATION BY MR. MOBLEY
                                                                          Page 4


     1                  IT IS HEREBY STIPULATED AND AGREED by and

     2    between Counsel for the Plaintiff and Counsel for the

     3    Defendants, that this deposition may be taken in

     4    shorthand by Kathy Heeb, a Certified Shorthand

     5    Reporter, and afterwards transcribed into typewriting,

     6    and the signature of the witness is waived by

     7    agreement of counsel and the witness.

     8                                   O-O-O

     9                              ERICA PREISS,

    10              having been first duly sworn, was

    11              examined and testified as follows:

    12                        * * * * * * * * * * * *

    13                               EXAMINATION

    14    BY MR. MOBLEY:

    15            Q.    Hi there.    Is it Miss Preiss or do you have

    16    a title that you prefer to go by?

    17            A.    Miss is fine.
    18            Q.    Okay.   So my name is Pat Mobley.        I

    19    represent the plaintiff, David Whitt, in this case.

    20    And would you please just start by stating and

    21    spelling your name for the record, please?

    22            A.    Yes, it's Erica Preiss.       Erica spelled
    23    E-r-i-c-a, and then Preiss is P-r-e-i-s-s.
    24            Q.    Thank you.

    25                  And you understand that you're here to



                          PohlmanUSA Court Reporting
                       (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 83-2 Filed: 10/20/20 Page: 6 of 23 PageID #: 449
                           EXAMINATION BY MR. MOBLEY
                                                                          Page 5


     1    testify on behalf of the City of St. Louis?

     2            A.    I do.
     3            Q.    One moment while I bring a document up.

     4                  Miss Preiss, can you see the document in

     5    front of you?

     6            A.    Yes.
     7            Q.    Okay.    So this is the amended notice of

     8    deposition.     And as I scroll down, you are here to

     9    testify regarding topic No. 19, which reads:             Data or

    10    statistics maintained by SLMPD or the City relating to

    11    or reflecting over the last six years, A, the number

    12    of individuals arrested for taking video of police

    13    officers and charged with violation of section

    14    15.10.010 of the St. Louis Municipal Ordinance Code;

    15    and B, the outcome of those charges.

    16                  Does that sound right to you?

    17            A.    That's what I understand, yes.
    18            Q.    Great.    Thank you.

    19                  Have you ever been deposed before?

    20            A.    Yes, once before.      A few weeks ago.
    21            Q.    I'm sorry, your voice isn't coming through.

    22            A.    Okay.    Maybe let me try to take out the...
    23                  MS. DUNCAN:     I can hear her.

    24                  THE WITNESS:     Can you hear me better?

    25                  MS. DUNCAN:     That's worse on my end.



                          PohlmanUSA Court Reporting
                       (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 83-2 Filed: 10/20/20 Page: 7 of 23 PageID #: 450
                           EXAMINATION BY MR. MOBLEY
                                                                          Page 6


     1                   THE WITNESS:    And this is just as bad.

     2                   MS. DUNCAN:    That's better on my end.

     3                   THE WITNESS:    What about for Pat?

     4                   MR. MOBLEY:    I got nothing.

     5                   THE WITNESS:    That better?

     6                   MR. MOBLEY:    I still can't hear you.       I

     7    wonder if you're muted or something.

     8                   MS. DUNCAN:    No, I can hear her.

     9                   THE WITNESS:    I'm not muted.

    10                   MR. MOBLEY:    Abby, can you hear her?

    11                   MS. DUNCAN:    Yes.

    12                   MR. MOBLEY:    So then it's on my end.

    13                   THE WITNESS:    Are you dialed in on the

    14    phone or the computer?        Because I don't have my

    15    microphone on.

    16                   MS. DUNCAN:    He should be through the

    17    phone.

    18                   THE WITNESS:    Yeah, I can't hear Abby

    19    either.      I'm going to hang up and call in again

    20    because I don't know what else would be keeping me

    21    from hearing everything else, so it will just be a

    22    moment.      I'm sorry about this.

    23                   (Pause in proceedings.)

    24            Q.     (BY MR. MOBLEY)     Have you been deposed

    25    remotely before?



                          PohlmanUSA Court Reporting
                       (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 83-2 Filed: 10/20/20 Page: 8 of 23 PageID #: 451
                           EXAMINATION BY MR. MOBLEY
                                                                          Page 7


     1            A.    A couple weeks ago I was deposed with the
     2    same Adobe Connect.
     3            Q.    Okay.   So you may be a little familiar with

     4    some of the difficulties that pop up, but, you know,

     5    we just try to be patient with one another.            If

     6    anything comes up where you can't hear me or anything

     7    like that, you experience technical difficulties, let

     8    us know right away and we will just do what we have to

     9    do.

    10                  So to quickly get back to what --

    11                  MR. MOBLEY:     Kathy, I'd like to mark as P1,

    12    which again is the deposition notice.

    13                  (Exhibit 1 is deemed marked.)

    14            Q.    (BY MR. MOBLEY)      And you agreed that you're

    15    prepared to testify on behalf of the City of St. Louis

    16    to No. 19, is that correct?

    17            A.    Yes.
    18            Q.    And you mentioned that you've been deposed

    19    remotely before.      About how many times have you been

    20    deposed?

    21            A.    I think -- I don't know if it's technically
    22    deposed.     I was like a specialist witness for a
    23    federal case.      I don't know if that's the same.
    24            Q.    Okay.

    25                  So just like in a normal deposition, except



                          PohlmanUSA Court Reporting
                       (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 83-2 Filed: 10/20/20 Page: 9 of 23 PageID #: 452
                           EXAMINATION BY MR. MOBLEY
                                                                           Page 8


     1    that it's even more important when we're remote, we

     2    have to try to not speak over each other.            Kathy is

     3    trying to get down everything we say into the record,

     4    so if we speak over one another, that makes it much

     5    more difficult on her.

     6                  Similarly, please try to avoid nodding your

     7    head or shaking your head no.         Say yes or no.      Even

     8    um-hum and huh-uh can't really be reflected on the

     9    record, so if it's a yes-or-no question, just please

    10    say yes or no.

    11                  And if you don't understand a question, let

    12    me know and I'll do my best to improve it to make it

    13    easier for you to answer.        So if I ask a question and

    14    you answer, can I assume you've understood it?

    15            A.    Yes.
    16            Q.    And if you don't know the answer to the

    17    question, just tell us that.         You don't have to guess.

    18    And if at any point you come up with a clarification

    19    or additional information that you'd like to

    20    supplement one of your answers, whether it's the one

    21    you're currently giving or one from previous in the

    22    deposition, feel free to supplement your answers at

    23    any time.

    24                  And then of course I expect this will be a

    25    very, very short deposition.         If we do need to take a



                          PohlmanUSA Court Reporting
                       (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 83-2 Filed: 10/20/20 Page: 10 of 23 PageID #: 453
                            EXAMINATION BY MR. MOBLEY
                                                                          Page 9


      1    break, if you need to take a break, let us know.             We

      2    can accommodate that for sure.

      3                 So is there any reason that you can't give

      4    accurate answers today?

      5           A.    I don't believe so.       I'm confident --
      6           Q.    What did you do -- excluding the contents

      7    of your conversations with your attorney, what did you

      8    do to prepare for the deposition today?

      9           A.    Whenever we received this document, I did a
     10    search within our records management system which
     11    houses our -- the SLMPD reports, and I did a search
     12    for the contents of No. 19.
     13           Q.    Did you review the result of that search?

     14           A.    I was able to get a result set.          The record
     15    management system, our vendor is Hexagon.           The
     16    software is called I/LEADS.        It does not have any sort
     17    of field or data entry point for officers to
     18    specifically indicate someone was arrested for taking
     19    a video of a police officer.        So to get this data, I
     20    did a search for the violation of 1510010.            And that
     21    resulted in over 400 incident reports.           I did not
     22    review all of those.
     23           Q.    Okay.    And thank you for giving me all that

     24    information.

     25                 Before we get into the meat of what we're



                          PohlmanUSA Court Reporting
                       (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 83-2 Filed: 10/20/20 Page: 11 of 23 PageID #: 454
                            EXAMINATION BY MR. MOBLEY
                                                                         Page 10


      1    here to talk about, let me just ask you a few

      2    questions about you.

      3                 What's the highest level of education that

      4    you've completed?

      5           A.    I have a master's degree in criminology and
      6    criminal justice from the University of Missouri
      7    St. Louis.
      8           Q.    Do you know what year you got your

      9    master's?

     10           A.    I believe it was 2015.
     11           Q.    And do you have any licenses or

     12    certifications related to police work?

     13           A.    No.
     14           Q.    So you -- let's start with -- strike that.

     15                 So how long have you been working for

     16    SLMPD?

     17           A.    I've been working for seven years.
     18           Q.    What was your first position?

     19           A.    My first position, my title was business
     20    analyst level 1.
     21           Q.    How long were you a business analyst 1?

     22           A.    I don't remember whenever city -- when the
     23    city took back control over the police department.
     24    Which at that time I think it was in 2014, my title
     25    changed to systems analyst.



                          PohlmanUSA Court Reporting
                       (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 83-2 Filed: 10/20/20 Page: 12 of 23 PageID #: 455
                            EXAMINATION BY MR. MOBLEY
                                                                         Page 11


      1           Q.    What's your current title?

      2           A.    The same.     Systems analyst.
      3           Q.    Okay.

      4                 Have your duties been largely the same

      5    since you started working for SLMPD?

      6           A.    Yes.
      7           Q.    Just briefly describe your roles and

      8    responsibilities as a systems analyst.

      9           A.    I work with a team of other application
     10    development specialists, and we create software for
     11    the department.      I also administrate other softwares
     12    that we purchase from vendors.         I troubleshoot
     13    technical issues.      I conduct business analysis for the
     14    police department whenever we're pursuing different
     15    projects that have a scope within IT.          It's general IT
     16    management.
     17           Q.    And so turning to the search that you did,

     18    looking for the contents of No. 19, which is the

     19    number of individuals arrested for videotaping police

     20    and charged with a violation of 15.10.010, and then

     21    the outcome of those charges.

     22                 So your testimony was that you searched for

     23    those parameters, but the most specific parameter that

     24    you could search by was the ordinance that was

     25    violated, is that correct?



                          PohlmanUSA Court Reporting
                       (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 83-2 Filed: 10/20/20 Page: 13 of 23 PageID #: 456
                            EXAMINATION BY MR. MOBLEY
                                                                         Page 12


      1           A.    Yes.
      2           Q.    And that yielded approximately 400 incident

      3    reports?

      4           A.    Yes.
      5           Q.    What was the time period -- I'm sorry.

      6    Strike that.

      7                 Was there information in the database

      8    regarding the outcome of those charges?

      9           A.    Our management system, I/LEADS, does not
     10    contain the outcome of those charges, so I was not
     11    able to perform a search within the I/LEADS system to
     12    get the outcomes of those charges.
     13           Q.    Is there another system that does have the

     14    outcomes of the charges?

     15           A.    Yes.    That is a system called LEWeb Arrest
     16    maintained by REJIS, and that's what SLMPD uses to
     17    document the official arresting, as well as any of the
     18    charges that they bring to present at the prosecutors.
     19    And the outcome of whatever the prosecutors determine
     20    at that time is what is captured in the LEWeb system.
     21    We do not have any information about what the courts
     22    have decided on those charges.
     23           Q.    Okay.    Okay.

     24                 Do all incident reports that are entered

     25    into I/LEADS wind up -- or are they also entered into



                          PohlmanUSA Court Reporting
                       (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 83-2 Filed: 10/20/20 Page: 14 of 23 PageID #: 457
                            EXAMINATION BY MR. MOBLEY
                                                                         Page 13


      1    LEWeb?

      2           A.    No.    You would only enter arrest data into
      3    LEWeb arrest.      So if a person was arrested, that's
      4    when you would create a record in LEWeb Arrest.             An
      5    incident report documents a crime has occurred and
      6    basic incident data.
      7           Q.    Okay.

      8                 So would you be able to search in LEWeb for

      9    arrests for violating 15.10.010?

     10           A.    Yes.
     11           Q.    And did you do that here?

     12           A.    No.
     13           Q.    Why not?

     14           A.    Because we -- the condition, A, the number
     15    of individuals arrested for taking a video wouldn't
     16    have been captured in there.
     17           Q.    It wasn't captured in I/LEADS either,

     18    correct?

     19           A.    Correct.     There is no stand-out data field
     20    that would capture that, but if someone were to review
     21    the narratives of those police reports, they could
     22    identify any records that were responsive to that
     23    request.
     24           Q.    And so do the -- does the narrative not

     25    make its way into LEWeb, then?



                          PohlmanUSA Court Reporting
                       (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 83-2 Filed: 10/20/20 Page: 15 of 23 PageID #: 458
                            EXAMINATION BY MR. MOBLEY
                                                                          Page 14


      1           A.    There is no narrative portion for the LEWeb
      2    Arrest system.
      3           Q.    Okay.

      4                 So if you were to put in all of the work

      5    that's necessary to provide the information that was

      6    requested in topic No. 19, about how many hours of

      7    labor do you suppose that would take?

      8           A.    Well, I may not be best to speak on this,
      9    but we could -- we could get a listing of complaint
     10    numbers, and -- that have that 1510010 charge on it,
     11    and then someone would have to review those.            And I
     12    don't know how long it would take whomever gets
     13    assigned that task -- it would not be IT, it would be
     14    someone -- some other team.        I don't know how long it
     15    would take them to review the 400 reports to then give
     16    IT a listing of, here are responsive complaint
     17    numbers, and then we can take that data set and then
     18    look it up in LEWeb to see what kind of outcomes on
     19    the charges that are documented in LEWeb Arrest --
     20           Q.    I see.

     21           A.    -- jumping between --
     22           Q.    Yeah, I'm sorry, I interrupted you.          Go

     23    ahead.

     24           A.    I just want to say it's kind of jumping
     25    between different systems and different pieces because



                          PohlmanUSA Court Reporting
                       (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 83-2 Filed: 10/20/20 Page: 16 of 23 PageID #: 459
                            EXAMINATION BY MR. MOBLEY
                                                                         Page 15


      1    of the different tasks that have to happen.
      2           Q.    So is it accurate to say that the most time

      3    intensive aspect that would be required is reviewing

      4    the approximately 400 incident reports to find which

      5    ones involved recording police?

      6           A.    In my opinion, yes.
      7           Q.    The data that exists in I/LEADS regarding

      8    each of these cases, is there a usual amount for how

      9    much data is contained in each entry?

     10           A.    I do not understand what.
     11           Q.    That was a bad question.

     12                 So if you found a particular -- well, let

     13    me ask you this.      Is anything beyond incident reports

     14    stored on I/LEADS?

     15           A.    It's a records management system, so it
     16    also has external modules that are related to incident
     17    report management.      So there is a case management
     18    module for detectives to use.         There is master names,
     19    master vehicles.      It's a standard record management
     20    for policing system.
     21           Q.    So aside from an incident report, what else

     22    might be included in I/LEADS regarding a particular

     23    incident?

     24           A.    I'm not really understanding what you mean
     25    aside from an incident report.         Maybe if you --



                          PohlmanUSA Court Reporting
                       (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 83-2 Filed: 10/20/20 Page: 17 of 23 PageID #: 460
                            EXAMINATION BY MR. MOBLEY
                                                                         Page 16


      1           Q.    Sure.

      2           A.    -- defined -- define to me what you think
      3    an incident report contains.
      4           Q.    Okay.    So I'm imagining an incident report

      5    is a list of pertinent information gathered by either

      6    the arresting officer or an investigating officer.

      7    Because I don't think digitally yet, I'm imagining a

      8    form, a piece of paper that has that information on

      9    it.   And so are there other sorts of forms or data

     10    entry spaces that are not directly related to the

     11    incident report but are in I/LEADS?

     12           A.    So what I'm hearing you say is are there
     13    fields within the software that don't get printed on
     14    the physical copy of the incident report.           Like if
     15    you --
     16           Q.    Yes.

     17           A.    -- ask SLMPD for a printed copy, are there
     18    other fields?
     19           Q.    Right.

     20           A.    Yes.
     21           Q.    What are some examples of those other

     22    fields?

     23           A.    Let me think.      I would have to probably
     24    like go and review it, but...
     25           Q.    If you can't come up with a specific



                          PohlmanUSA Court Reporting
                       (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 83-2 Filed: 10/20/20 Page: 18 of 23 PageID #: 461
                            EXAMINATION BY MR. MOBLEY
                                                                         Page 17


      1    example, that's okay.

      2                 How is information entered into I/LEADS?

      3           A.    Officers enter the information.
      4           Q.    [Inaudible].

      5           A.    I think you broke up on that.         I didn't
      6    hear you.
      7           Q.    Do officers also enter information into

      8    LEWeb?

      9           A.    Yes.
     10           Q.    Does every incident report in I/LEADS

     11    contain or relate to, I suppose, a particular law or

     12    ordinance that was allegedly violated?

     13           A.    No.    We have incident reports that contain
     14    noncriminal incidences.       Like a --
     15                 THE WITNESS:     Abby, were you talking?

     16                 MS. DUNCAN:     No, I'm sorry.

     17                 THE WITNESS:     Oh, okay.

     18           A.    We'll have incidents for like suicides or
     19    something like that, noncriminal incidences.
     20                 MR. MOBLEY:     Okay.    I have no further

     21    questions.     Thank you, Miss Preiss.

     22                 MS. DUNCAN:     Erica, you can review your

     23    transcript in this case, make sure that the court

     24    reporter took down everything you said accurately, or

     25    you can waive signature and trust that she's taken



                          PohlmanUSA Court Reporting
                       (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 83-2 Filed: 10/20/20 Page: 19 of 23 PageID #: 462
                            EXAMINATION BY MR. MOBLEY
                                                                         Page 18


      1    everything down.      It's up to you as to whether you

      2    want to read or waive.

      3                 THE WITNESS:     Can I say it now?

      4                 MS. DUNCAN:     Sure, yes.

      5                 THE WITNESS:     I'll waive.     I'll trust in

      6    the professionals.

      7

      8                 (Whereupon the deposition concluded at

      9              1:28 p.m.)

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25



                          PohlmanUSA Court Reporting
                       (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 83-2 Filed: 10/20/20 Page: 20 of 23 PageID #: 463
                                                                         Page 19


      1                         REPORTER CERTIFICATE

      2

      3              I, KATHY HEEB, a Certified Shorthand

      4    Reporter, do hereby certify that there came before me

      5    via telephone,

      6                              ERICA PREISS

      7    who was by me first duly sworn; that the witness was

      8    carefully examined, that said examination was reported

      9    by myself, translated and proofread using

     10    computer-aided transcription, and the above transcript

     11    of proceedings is a true and accurate transcript of my

     12    notes as taken at the time of the examination of this

     13    witness.

     14                 I further certify that I am neither

     15    attorney nor counsel for nor related nor employed by

     16    any of the parties to the action in which this

     17    examination is taken; further, that I am not a

     18    relative or employee of any attorney or counsel

     19    employed by the parties hereto or financially

     20    interested in this action.

     21                 Dated this 16th day of September 2020

     22

     23              ______________________________________

     24              Kathy Heeb, CSR, CLR

     25



                          PohlmanUSA Court Reporting
                       (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 83-2 Filed: 10/20/20 Page: 21 of 23 PageID #: 464
                                                                                               Page 20

              A          beyond 15:13         confident 9:5          2:5                expect 8:24
    Abby 3:19 6:10,18    Boulevard 3:16       Connect 7:2          detectives 15:18     experience 7:7
      17:15              break 9:1,1          contain 12:10        determine 12:19      external 15:16
    able 9:14 12:11      briefly 11:7           17:11,13           development
                         bring 5:3 12:18      contained 15:9         11:10                        F
      13:8
    accommodate 9:2      broke 17:5           contains 16:3        dialed 6:13          familiar 7:3
    accurate 9:4 15:2    BUSH 3:19            contents 9:6,12      different 11:14      federal 7:23
      19:11              business 10:19         11:18                14:25,25 15:1      feel 8:22
    accurately 17:24       10:21 11:13        control 10:23        difficult 8:5        field 9:17 13:19
    action 19:16,20                           conversations        difficulties 7:4,7   fields 16:13,18,22
                                   C            9:7                digitally 16:7       financially 19:19
    additional 8:19
    administrate         call 6:19            copy 16:14,17        directly 16:10       find 15:4
      11:11              called 9:16 12:15    correct 7:16 11:25   DISTRICT 1:1,2       fine 4:17
    Adobe 7:2            capture 13:20          13:18,19             3:1,1              first 4:10 10:18,19
    ago 5:20 7:1         captured 12:20       counsel 4:2,2,7      DIVISION 1:3 3:2        19:7
    agreed 4:1 7:14        13:16,17             19:15,18           document 5:3,4       follows 4:11
    agreement 4:7        carefully 19:8       COUNSELOR              9:9 12:17          form 16:8
    ahead 14:23          case 4:19 7:23         3:19               documented           forms 16:9
    al 1:8 3:6             15:17 17:23        couple 7:1             14:19              found 15:12
    allegedly 17:12      cases 15:8           course 8:24          documents 13:5       free 8:22
    amended 5:7          CCR 1:16             court 1:1,25 3:1     duly 4:10 19:7       front 5:5
    amount 15:8          CENTER 3:15            17:23              DUNCAN 3:19          further 17:20
    analysis 11:13       CERTIFICATE          courts 12:21           5:23,25 6:2,8,11      19:14,17
    analyst 10:20,21       19:1               create 11:10 13:4      6:16 17:16,22
      10:25 11:2,8       certifications       crime 13:5             18:4                        G
    answer 8:13,14,16      10:12              criminal 10:6        duties 11:4          gathered 16:5
    answers 8:20,22      Certified 3:11 4:4   criminology 10:5                          general 11:15
                           19:3               CSR 19:24                     E           give 9:3 14:15
      9:4
    APPEARANCES          certify 19:4,14      current 11:1         E-r-i-c-a 4:23       giving 8:21 9:23
      3:13               changed 10:25        currently 8:21       easier 8:13          go 4:16 14:22
    application 11:9     charge 14:10                              EASTERN 1:2,3          16:24
                         charged 5:13                  D             3:1,2              going 6:19
    approximately
      12:2 15:4            11:20              data 5:9 9:17,19     education 10:3       Grand 3:16
    arrest 12:15 13:2    charges 5:15           13:2,6,19 14:17    either 6:19 13:17    Great 5:18
      13:3,4 14:2,19       11:21 12:8,10,12     15:7,9 16:9          16:5               guess 8:17
    arrested 5:12 9:18     12:14,18,22        database 12:7        employed 19:15
      11:19 13:3,15        14:19              Dated 19:21            19:19                       H
    arresting 12:17      city 1:8 3:6,19,20   David 1:5 3:3 4:19   employee 19:18       Hall 3:20
      16:6                 5:1,10 7:15        day 19:21            enter 13:2 17:3,7    hang 6:19
    arrests 13:9           10:22,23           decided 12:22        entered 12:24,25     happen 15:1
    aside 15:21,25       clarification 8:18   deemed 7:13            17:2               head 8:7,7
    aspect 15:3          CLR 19:24            Defendant 3:18       entry 9:17 15:9      hear 5:23,24 6:6,8
    assigned 14:13       Code 5:14            Defendants 1:9         16:10                6:10,18 7:6 17:6
    assume 8:14          come 8:18 16:25        3:7 4:3            Erica 1:12 3:9 4:9   hearing 6:21
    attorney 9:7 19:15   comes 7:6            define 16:2            4:22,22 17:22        16:12
      19:18              coming 5:21          defined 16:2           19:6               Heeb 1:16 3:11
    avoid 8:6            commencing 3:10      degree 10:5          ESQ 3:15,19            4:4 19:3,24
                         complaint 14:9,16    department 10:23     et 1:8 3:6           hereto 19:19
            B            completed 10:4         11:11,14           examination 2:1      Hexagon 9:15
    B 5:15               computer 6:14        deposed 5:19           4:13 19:8,12,17    Hi 4:15
    back 7:10 10:23      computer-aided         6:24 7:1,18,20     examined 3:10        highest 10:3
    bad 6:1 15:11          19:10                7:22                 4:11 19:8          hours 14:6
    basic 13:6           concluded 18:8       deposition 1:12      example 17:1         houses 9:11
    behalf 1:14 3:10     concluding 3:10        2:6 3:9 4:3 5:8    examples 16:21       huh-uh 8:8
      5:1 7:15           condition 13:14        7:12,25 8:22,25    excluding 9:6
    believe 9:5 10:10    conduct 11:13          9:8 18:8           Exhibit 7:13                   I
    best 8:12 14:8       CONFERENCE           describe 11:7        EXHIBITS 2:4         I/LEADS 9:16 12:9
    better 5:24 6:2,5      1:11               DESCRIPTION          exists 15:7             12:11,25 13:17


                               PohlmanUSA Court Reporting
                            (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 83-2 Filed: 10/20/20 Page: 22 of 23 PageID #: 465
                                                                                            Page 21

      15:7,14,22 16:11   listing 14:9,16       numbers 14:10,17  policing 15:20       remote 8:1
      17:2,10            little 7:3                              pop 7:4              remotely 6:25
    identify 13:22       long 10:15,21                O          portion 14:1           7:19
    imagining 16:4,7        14:12,14        O-O-O 4:8            position 10:18,19    report 13:5 15:17
    important 8:1        look 14:18         occurred 13:5        prefer 4:16            15:21,25 16:3,4
    improve 8:12         looking 11:18      officer 9:19 16:6,6 Preiss 1:12 3:9         16:11,14 17:10
    Inaudible 17:4       Louis 1:8 3:6,16   officers 5:13 9:17     4:9,15,22,23 5:4   reported 19:8
    incidences 17:14        3:20 5:1,14 7:15  17:3,7               17:21 19:6         reporter 3:11 4:5
      17:19                 10:7            official 12:17       prepare 9:8            17:24 19:1,4
    incident 9:21 12:2                      Oh 17:17             prepared 7:15        Reporting 1:25
      12:24 13:5,6               M          okay 4:18 5:7,22     present 12:18        reports 9:11,21
      15:4,13,16,21,23   MACARTHUR            7:3,24 9:23 11:3 previous 8:21            12:3,24 13:21
      15:25 16:3,4,11      3:15               12:23,23 13:7      printed 16:13,17       14:15 15:4,13
      16:14 17:10,13     maintained 5:10      14:3 16:4 17:1     probably 16:23         17:13
    incidents 17:18        12:16              17:17,20           proceedings 6:23     represent 4:19
    included 15:22       management 9:10 once 5:20                 19:11              request 13:23
    INDEX 2:1,4            9:15 11:16 12:9  ones 15:5            produced 3:9         requested 14:6
    indicate 9:18          15:15,17,17,19   opinion 15:6         professionals        required 15:3
    individuals 5:12     mark 7:11          ordinance 5:14         18:6               responsibilities
      11:19 13:15        marked 7:13          11:24 17:12        projects 11:15         11:8
    information 8:19     master 15:18,19    outcome 5:15         proofread 19:9       responsive 13:22
      9:24 12:7,21       master's 10:5,9      11:21 12:8,10,19 prosecutors              14:16
      14:5 16:5,8 17:2   mean 15:24         outcomes 12:12         12:18,19           result 9:13,14
      17:3,7             meat 9:25            12:14 14:18        provide 14:5         resulted 9:21
    intensive 15:3       mentioned 7:18                          purchase 11:12       review 9:13,22
    interested 19:20     microphone 6:15              P          pursuing 11:14         13:20 14:11,15
    interrupted 14:22    Missouri 1:2 3:1   P-r-e-i-s-s 4:23     put 14:4               16:24 17:22
    investigating 16:6     3:12,16,20 10:6  p.m 3:10,11 18:9                          reviewing 15:3
    involved 15:5        Mobley 2:2 3:15    P1 7:11                       Q           right 5:16 7:8
    issues 11:13           4:14,18 6:4,6,10 PAGE 2:5             question 8:9,11        16:19
                           6:12,24 7:11,14  paper 16:8             8:13,17 15:11      RODERICK 3:15
              J            17:20            parameter 11:23      questions 2:2        roles 11:7
    JULIAN 3:19          module 15:18       parameters 11:23       10:2 17:21         Room 3:20
    jumping 14:21,24 modules 15:16          particular 15:12     quickly 7:10
    justice 3:15 10:6    moment 5:3 6:22      15:22 17:11                                      S
                         MULTI-PLATFO... parties 19:16,19                 R           scope 11:15
              K            1:11             Pat 4:18 6:3         read 18:2            scroll 5:8
    Kathy 1:16 3:11      Municipal 5:14     patient 7:5          reads 5:9            search 9:10,11,13
       4:4 7:11 8:2 19:3 muted 6:7,9        PATRICK 3:15         really 8:8 15:24       9:20 11:17,24
       19:24                                Pause 6:23           reason 9:3             12:11 13:8
    keeping 6:20                 N          perform 12:11        received 9:9         searched 11:22
    kind 14:18,24        name 4:18,21       period 12:5          record 4:21 8:3,9    section 5:13
    know 6:20 7:4,8      names 15:18        person 13:3            9:14 13:4 15:19    see 5:4 14:18,20
       7:21,23 8:12,16   narrative 13:24    pertinent 16:5       recording 15:5       September 1:15
       9:1 10:8 14:12      14:1             phone 6:14,17        records 9:10           3:10 19:21
       14:14             narratives 13:21   physical 16:14         13:22 15:15        set 9:14 14:17
                         necessary 14:5     piece 16:8           reflected 8:8        seven 10:17
              L          need 8:25 9:1      pieces 14:25         reflecting 5:11      shaking 8:7
    labor 14:7           neither 19:14      plaintiff 1:6,14 3:4 regarding 5:9        short 8:25
    largely 11:4         nodding 8:6          3:10,14 4:2,19       12:8 15:7,22       shorthand 3:11
    law 17:11            noncriminal 17:14 please 4:20,21 8:6 REJIS 12:16               4:4,4 19:3
    let's 10:14            17:19              8:9                relate 17:11         signature 4:6
    level 10:3,20        normal 7:25        PohlmanUSA           related 10:12          17:25
    LEWeb 12:15,20       notes 19:12          1:25                 15:16 16:10        Similarly 8:6
       13:1,3,4,8,25     notice 2:6 5:7     point 8:18 9:17        19:15              six 5:11
       14:1,18,19 17:8     7:12             police 5:12 9:19     relating 5:10        SLMPD 5:10 9:11
    licenses 10:11       number 2:5 5:11      10:12,23 11:14     relative 19:18         10:16 11:5 12:16
    list 16:5              11:19 13:14        11:19 13:21 15:5 remember 10:22           16:17


                               PohlmanUSA Court Reporting
                            (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 83-2 Filed: 10/20/20 Page: 23 of 23 PageID #: 466
                                                                                       Page 22

    software 9:16        technical 7:7         violating 13:9               2
      11:10 16:13           11:13              violation 5:13       2014 10:24
    softwares 11:11      technically 7:21        9:20 11:20         2015 10:10
    SOLANGE 3:15         telephone 3:11,13     voice 5:21           2020 1:15 3:10
    sorry 5:21 6:22         19:5               vs 1:7 3:5             19:21
      12:5 14:22 17:16   tell 8:17                                  254-8540 3:17
    sort 9:16            testified 4:11                W
    sorts 16:9           testify 5:1,9 7:15    W 3:15                        3
    sound 5:16           testimony 11:22       waive 17:25 18:2     300 3:16
    South 3:16           thank 4:24 5:18        18:5                3115 3:16
    spaces 16:10            9:23 17:21         waived 4:6           314 3:17,20,21
    speak 8:2,4 14:8     think 7:21 10:24      want 14:24 18:2
    specialist 7:22         16:2,7,23 17:5     wasn't 13:17                 4
    specialists 11:10    time 8:23 10:24       way 13:25            4 2:2
    specific 11:23          12:5,20 15:2       We'll 17:18          4:18-cv-1294 1:7
      16:25                 19:12              we're 8:1 9:25         3:5
    specifically 9:18    times 7:19             11:14               400 9:21 12:2
    spelled 4:22         title 4:16 10:19,24   weeks 5:20 7:1         14:15 15:4
    spelling 4:21           11:1               Whitt 1:5 3:3 4:19   421-0099 1:25
    St 1:8 3:6,16,20     today 9:4,8           wind 12:25
      5:1,14 7:15 10:7   topic 5:9 14:6        witness 4:6,7 5:24              5
    stand-out 13:19      transcribed 4:5        6:1,3,5,9,13,18
    standard 15:19       transcript 17:23       7:22 17:15,17               6
    start 4:20 10:14        19:10,11            18:3,5 19:7,13
    started 11:5         transcription                              622-4694 3:21
                                               wonder 6:7
    State 3:11              19:10                                   63103 3:20
                                               work 10:12 11:9
    STATES 1:1 3:1       translated 19:9                            63118 3:16
                                                14:4
    stating 4:20         troubleshoot          working 10:15,17                7
    statistics 5:10         11:12               11:5
    STIPULATED 4:1       true 19:11            worse 5:25           7 2:6
    stored 15:14         trust 17:25 18:5      wouldn't 13:15                  8
    strike 10:14 12:6    try 5:22 7:5 8:2,6
    suicides 17:18       trying 8:3                    X            877 1:25
    Suite 3:16           turning 11:17
                                                       Y                     9
    supplement 8:20      typewriting 4:5
      8:22                                     Yeah 6:18 14:22      9 1:15 3:10
    suppose 14:7                  U            year 10:8
      17:11              um-hum 8:8            years 5:11 10:17
    sure 9:2 16:1        understand 4:25       yes-or-no 8:9
      17:23 18:4           5:17 8:11 15:10     yielded 12:2
    sworn 3:10 4:10      understanding
      19:7                 15:24                       Z
    system 9:10,15       understood 8:14
      12:9,11,13,15,20   UNITED 1:1 3:1                0
      14:2 15:15,20      University 10:6
    systems 10:25        use 15:18                      1
      11:2,8 14:25       uses 12:16            1 2:6 7:13 10:20
                         usual 15:8              10:21
             T                                 1:02 3:10
    take 5:22 8:25 9:1           V             1:28 3:11 18:9
      14:7,12,15,17      vehicles 15:19        1361 1:16
    taken 1:14 4:3       vendor 9:15           15.10.010 5:14
      17:25 19:12,17     vendors 11:12           11:20 13:9
    talk 10:1            video 1:11 5:12       1510010 9:20
    talking 17:15          9:19 13:15            14:10
    task 14:13           videotaping 11:19     16th 19:21
    tasks 15:1           violated 11:25        19 5:9 7:16 9:12
    team 11:9 14:14        17:12                 11:18 14:6


                               PohlmanUSA Court Reporting
                            (877) 421-0099    PohlmanUSA.com
